DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the RCE filed on 05/06/2021, Claims 1-3, 8, 12-14, 19, and 22 have been amended. Claims 1-23 remain pending in the application.
Allowable Subject Matter
Claims 1-23 allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 1, Liquan teaches: a method for determining a posture of a target object in an image, comprising: obtaining a training model parameter of a convolutional neural network of the target object from a server; obtaining a real-time image of the target object; identifying at least one first image block from the real-time image, the at least one first image block being a local image of the real-time image; determining, according to the training model parameter, a label image block matching the at least one first image block, the label image block being a local image of a standard image of the target object;
Zhang teaches: the training model parameter are obtained specifically from a server.
Dong teaches: determining, by processing circuitry of a terminal device, the posture of the target object according to the at least one first image block and the determined label image block. As applied in the Final Office Action dated 02/23/2021.
In a related field, Arar (PG-Pub. US 20190080450) teaches: Low contrast candidate points (local features) and edge response points (local features) along an edge are discarded in ¶ [0072]. 
However, the cited prior art either alone or in combination, does not disclose, teach, or suggest that one of the plurality of local features that is determined not to be at an edge of an image is a first block of a real-time image as required the claim as amended.
Regarding claims 2-7 and 23, the claims depend from claim 1 directly or indirectly; therefore allowed for the same reasons as applied above.
Regarding claims 8, 12, and 19, the claims limitations are similar to those of claim1; therefore allowed for the same reasons as applied above. 
Regarding claims 9-10, the claims depend from claim 8 directly or indirectly; therefore allowed for the same reasons as applied above.
Regarding claims 13-18, the claims depend from claim 12 directly or indirectly; therefore allowed for the same reasons as applied above.
Regarding claims 20-22, the claims depend from claim 19 directly or indirectly; therefore allowed for the same reasons as applied above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665